DETAILED ACTION

The present Office action replaces and supersedes the final Office action mailed 20 July 2020.  Rejections with respect to the claims as originally filed were inadvertently repeated from the earlier non-final Office action without addressing the amendments to the claims, and these rejections have been corrected herein.  A new time period for reply is set from the mailing date of this Office action.

Response to Amendment

A reply to the notice of non-compliant amendment was received on 31 January 2020.  By this reply, Claims 1-10 and 12-20 have been amended.  No claims have been added or canceled.  Claims 1-20 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 06 May 2019 have been fully considered but they are not persuasive.
Regarding the priority claims, some of the claim limitations at issue are moot in light of the amendments to the claims, as detailed below.  The majority of the claim limitations have been addressed by Applicant’s remarks mapping out the support in the parent application No. 10/734,481 and/or 10/823,513 (see pages 26-31 of the above response).  However, it is noted that the features which only rely on support in 
Regarding the rejection of Claims 1-20 under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement, it is noted that some of the claim limitations at issue are moot in light of the amendments to the claims, as detailed below.  The majority of the claim limitations have been addressed by Applicant’s remarks mapping out the support in the parent application No. 10/734,481 and/or 10/823,513 (see pages 36-56 of the above response).  Note also the discussion above with respect to the chain of priority and incorporation by reference.  However, certain of the cited portions of the specification or prior-filed applications do not provide sufficient written description.
Regarding the new limitation of “receiving information related to an output process, at the integrated circuit memory device, over the local point-to-point wireless communication connection…” in the independent claims, although Applicant points to paragraph 0106 of the ‘481 application, which has also been explicitly added to the 
Regarding the limitation of “preventing cloning or piracy” in Claims 9 and 17, Applicant points to paragraph 0015 of the ‘481 application.  However, although this paragraph discusses making it more difficult for software piracy or cloning, this does not constitute actual prevention of piracy or cloning as claimed.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.

Priority

For the reasons detailed above, the failure to comply with conditions for the claim for the benefit of a prior-filed application has not been corrected.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 14/833,961, 14/089,622, 12/891,594, and 10/734,481, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, this application does not show or describe the claimed receiving information related to an output process over a wireless connection; preventing cloning or piracy; or safeguarding security.
The disclosure of the prior-filed application, Application No. 10/823,513, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, this prior-filed application does not show or describe the claimed wireless interface; local point-to-point wireless communication connection or radio communication connection; memory controller; a program supporting functionalities of the memory controller; establishing a local point-to-point wireless connection; an encryption operation; wireless transmission of encrypted data; receiving information related to an output process over a wireless connection; presence of the integrated circuit device for wireless transmission; preventing cloning or piracy; safeguarding security; or discovering a wireless computing device.  Although the later-filed continuing applications 14/833,961, 14/089,622, 12/891,594 each incorporate by reference the earlier Application No. 10/734,481, which provides support for some of the above limitations, Application No. 10/823,513 does not incorporate the subject matter of Application No. 10/734,481.

Drawings

The objections to the drawings for failure to comply with 37 CFR 1.84(p)(5) are NOT withdrawn because the amendments to the drawings have raised new issues, as detailed below.  The objection to the drawings under 37 CFR 1.83(a) is withdrawn in light of the amendments to the drawings and claims.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 515 and 525 (see new Figure 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

The objection to the disclosure for informalities is NOT withdrawn, because the amendments to the specification have raised new issues, as detailed below.  The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn because the amendments to the claims have raised new issues, as detailed below.
The disclosure is objected to because of the following informalities:  
The specification includes minor grammatical and other errors.  For example, in paragraph 0047 (see page 5 of the 06 May 2019 response), the references to “installable data” in lines 5 and 7 appear to be inconsistent with the term “installable software” in line 9.  In paragraph 0055.01 (see page 7 of the 06 May 2019 response), line 3, an article (e.g. “a”) should be inserted before “USB”.  In paragraph 0055.01, line 5, the spaces before and after “compact flash” should be deleted.  In paragraph 0055.01, line 7, the em dash before “medium” should be deleted.  In paragraph 0055.01, line 9, the reference to “802b(WiFi)” appears to be incorrect and also should be reformatted.  In paragraph 0055.02, line 2, a slash should be inserted between “and” and “or”.  In paragraph 0055.06 (page 8 of the 06 May 2019 response), line 4, there is a left parenthesis separated from the parenthetical text.  In paragraph 0055.07, line 1, it appears that “as” should be inserted after “such”.  In paragraph 0055.08, line 5 (page 9 of the 06 May 2019 response), the phrase “comprise of” is not grammatically clear.  In paragraph 0055.08, line 7, the abbreviations “FPGL” and “ASIC” are used without being written out in full.  In paragraph 0055.12, line 7 (page 10 of the 06 May 2019 response), 
Appropriate correction is required.  Applicant’s cooperation is again requested in correcting any other errors of which applicant may become aware in the specification.
The use of the terms FireWire, Bluetooth, WiFi, IEEE 802.11, ZigBee, PocketPC, Palm, Symbian, Java, and Linux, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The present specification does not provide proper antecedent basis for the claimed limitations of receiving information related to an output process over a wireless connection; preventing cloning or piracy; or safeguarding security.  In particular, the present specification does not describe any of the above features of the claims.

Double Patenting

The provisional double patenting rejection under 35 U.S.C. 101 of Claims 1-20 is withdrawn in light of the amendments to the claims.



Claim Rejections - 35 USC § 112

The rejection of Claims 1-20 under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement is NOT withdrawn for the reasons detailed above and because the amendments to the claims have raised new issues, as detailed below.  The rejection of Claims 1-20 under 35 U.S.C. 112, second paragraph, as indefinite is NOT withdrawn because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1, 7, and 15 have been amended to recite “receiving information related to an output process, at the integrated circuit memory device, over 
Claims 9 and 17 recite preventing cloning or piracy.  Applicant points to paragraph 0015 of the ‘481 application (see pages 54-55 of the 06 May 2019 response) for support for this limitation.  However, although this paragraph discusses making it more difficult for software piracy or cloning, this is distinct from actual prevention of piracy or cloning as claimed.  Therefore, there is not clear written description of the claims as amended.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable 
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Independent Claims 1, 7, and 15 have been amended to recite “receiving information related to an output process, at the integrated circuit memory device, over the local point-to-point wireless communication connection, and from the wireless computing device, [wherein] the output process includes the wireless transmission of the encrypted protected data, and the information includes at least one of payment information, status information, or graphical user interface (GUI) information”.  The only mention of an output process in the present application is the newly added paragraph 0055.19.  There is no detail of what that output process entails or how the “information related to” the output process would be generated.  There is not a clear example in the present specification of how this information would be generated or used.  The lack of details or examples in any detail beyond the claim language suggests that there is little direction provided by the inventor.  Combined with the broad scope of the claims, this suggests that the enablement of the description is not commensurate in scope with the claims (MPEP § 2164.08) and that undue experimentation would be required to make or use the invention based on the disclosure (MPEP § 2164.06).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the protected data stored in the protected memory area is implemented to be not accessible” in lines 11-12.  It is not grammatically clear how this independent clause relates to the remainder of the claim, although it appears that this may be intended as a “wherein” clause or that it could be rewritten as a participle phrase.  Further, it appears that “to be not accessible” may be intended to read “not to be accessible” or “to be inaccessible”.  The claim further recites “the program stored in the internal memory area is implemented to be not accessible” in lines 15-17.  It is not grammatically clear how this independent clause relates to the remainder of the claim, although it appears that this may be intended as a “wherein” clause or that it could be rewritten as a participle phrase.  Further, it appears that “to be not accessible” may be intended to read “not to be accessible” or “to be inaccessible”.  The claim also recites “receiving information related to an output process” in line 43.  First, the term “output 
Claim 5 recites that “the wireless computing device is at least a reader”; however, it is not clear how this would limit the integrated circuit memory device recited in Claim 1. 
Claim 7 recites “the protected data stored in the protected memory area is implemented to be not accessible” in lines 11-12.  It is not grammatically clear how this independent clause relates to the remainder of the claim, although it appears that this may be intended as a “wherein” clause or that it could be rewritten as a participle phrase.  Further, it appears that “to be not accessible” may be intended to read “not to be accessible” or “to be inaccessible”.  The claim further recites “the program stored in the internal memory area is implemented to be not accessible” in lines 16-17.  It is not grammatically clear how this independent clause relates to the remainder of the claim, although it appears that this may be intended as a “wherein” clause or that it could be rewritten as a participle phrase.  Further, it appears that “to be not accessible” may be intended to read “not to be accessible” or “to be inaccessible”.  The claim also recites “receiving information related to an output process” in line 41.  First, the term “output 
Claim 8 recites “the memory controller, at least part of an authentication algorithm, that includes, at least in part, cryptography techniques, for accessing the protected data” in lines 2-3.  It is not clear what the subject of “that includes” is intended to be, the memory controller or the authentication algorithm.  Further, it is not grammatically clear what the phrase “for accessing” is intended to modify, the algorithm or the techniques.
Claim 12 recites “a program in the internal memory area” in line 2.  It is not clear whether this is intended to refer to the same program in the internal memory area as recited in Claim 7 or to a distinct program.  Claim 12 further recites “the program in the internal memory area is implemented to be not accessible” in lines 3-4.  It is not grammatically clear how this independent clause relates to the remainder of the claim, although it appears that this may be intended as a “wherein” clause or that it could be rewritten as a participle phrase.  Further, it appears that “to be not accessible” may be intended to read “not to be accessible” or “to be inaccessible”.

Claim 15 recites “the protected data stored in the protected memory area is implemented to be not accessible” in lines 11-12.  It is not grammatically clear how this independent clause relates to the remainder of the claim, although it appears that this may be intended as a “wherein” clause or that it could be rewritten as a participle phrase.  Further, it appears that “to be not accessible” may be intended to read “not to be accessible” or “to be inaccessible”.  The claim further recites “the program is implemented to be not accessible” in lines 16-17.  It is not grammatically clear how this independent clause relates to the remainder of the claim, although it appears that this may be intended as a “wherein” clause or that it could be rewritten as a participle phrase.  Further, it appears that “to be not accessible” may be intended to read “not to be accessible” or “to be inaccessible”.  The claim also recites “receiving information related to an output process” in line 40.  First, the term “output process” is not clearly defined in the specification, and it is not clear what is output or from where.  Further, although the claim recites receiving this information, the information is not subsequently used, which amounts to a gap in the claim.  The claim additionally recites “the output process includes…” in lines 42-43 and “the information includes…” in lines 43-44.  It is not grammatically clear how these independent clauses relate to the remainder of the claim, although it appears that these may be intended as “wherein” clauses or that they 
Claim 17 recites “by the encryption of, at least part of, the accessed protected data” in lines 6-7.  It is not clear what the phrase “at least part of” is intended to modify by being set off in commas.  
Claim 20 recites “the computing device” in lines 4-5.  It is not clear whether this is intended to refer to the wireless computing device of Claim 15 or the other computing device or Claim 19.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Examiner’s Note

Because the claims are rendered indefinite by the issues as detailed above in reference to the rejection under 35 U.S.C. 112, second paragraph, as well as the lack of written description and enablement as detailed above in reference to the rejections under 35 U.S.C. 112, first paragraph, it has not been possible to fully construe pending Claims 1-20 in order to analyze the claims for novelty under 35 U.S.C. 102 and non-obviousness under 35 U.S.C. 103.  As per MPEP § 2173.06 II, if there is uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  See also In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  A search has been performed to the extent possible, and references 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492